DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 1 of the instant application are of the same scope as claim 14 of U.S. Patent No. 10,707,351.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,707,351. Although the claims at issue the limitations in claim 2 of the instant application are of the same scope as claim 15 of U.S. Patent No. 10,707,351.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 3 of the instant application are of the same scope as claim 16 of U.S. Patent No. 10,707,351.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 4 of the instant application are of the same scope as claim 17 of U.S. Patent No. 10,707,351.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 5 of the instant application are of the same scope as claim 18 of U.S. Patent No. 10,707,351.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 6 of the instant application are of the same scope as claim 19 of U.S. Patent No. 10,707,351.										 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 7 of the instant application are of the same scope as claim 21 of U.S. Patent No. 10,707,351.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 9 of the instant application are of the same scope as claim 20 of U.S. Patent No. 10,707,351.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 10 of the instant application are of the same scope as claim 22 of U.S. Patent No. 10,707,351.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 11 of the instant application are of the same scope as claim 22 of U.S. Patent No. 10,707,351.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations .
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 13 of the instant application are of the same scope as claim 24 of U.S. Patent No. 10,707,351.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 25 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 14 of the instant application are of the same scope as claim 25 of U.S. Patent No. 10,707,351.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 15 of the instant application are of the same scope as claim 26 of U.S. Patent No. 10,707,351.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,707,351. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations in claim 18 of the instant application are of the same scope as claim 27 of U.S. Patent No. 10,707,351.

Prior art of record
Re claim 1, Cho et al. (2016/0061588)  teaches an electronic device (Figs. 1-16) comprising: 												a display [40]; 											a proximity sensor (10) disposed behind the display [141], the proximity sensor configured to emit and receive a light of a specific wavelength band [71, 75]; 			a memory storing instructions [206]; and 							a processor configured to execute the instructions [216], 				yet remains explicitly silent to establish a phone call while the display is activated; turn on the proximity sensor; control a supply of power to the proximity sensor to emit light through a plurality of pixels in a portion of the display corresponding to a position of the proximity sensor and receive the light emitted by the proximity sensor and reflected by an object to identify a distance between the electronic device and the object, if the plurality of the pixels in the position corresponding to the proximity sensor are deactivated during the phone call; and block the supply of power to the proximity sensor if the plurality of pixels in the portion of the display corresponding to the proximity sensor are activated during the phone call. 
Re claim 10, Land et al. (2014/0252209) teaches an operation method of an electronic device (Figs. 4-5), comprising:									establishing a phone call while a display of the electronic device is activated [02-03];												turning on a proximity sensor of the electronic device [02-03],				yet remains explicitly silent to controlling a supply of power to the proximity 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically establish a phone call while the display is activated; turn on the proximity sensor; control a supply of power to the proximity sensor to emit light through a plurality of pixels in a portion of the display corresponding to a position of the proximity sensor and receive the light emitted by the proximity sensor and reflected by an object to identify a distance between the electronic device and the object, if the plurality of the pixels in the position corresponding to the proximity sensor are deactivated during the phone call; and block the supply of power to the proximity sensor if the plurality of pixels in the portion of the display corresponding to the proximity sensor are activated during the phone call, for the same reasons as mentioned for claim 1 in the prior art of record above.
The prior art of record does not anticipate or make obvious the method of claim 10, including each of the limitations and specifically controlling a supply of power to the proximity sensor to emit light through a plurality of pixels in a portion of the display .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jia et al. (2016/0054175), Figs. 1-16; Zheng (2014/0267202), Figs. 1-11; Dinh et al. (2014/0077094), Figs. 1-6; Kanbayashi et al. (2012/0313912), Figs. 1-21; Choi et al. (2012/0120007), Figs. 1-9; Fadell et al. (2008/0006762), Figs. 1-18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        10/25/21